Citation Nr: 1727872	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  12-33 943A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to termination of an apportionment of the Veteran's VA disability compensation benefits on behalf of his spouse, L.V., and minor children, J. and T.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1991 to June 1991, from August 8, 1998 to August 22, 1998, from June 1999 to February 2000, and from May 2000 to December 2001 with additional periods of service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction of the case is now before the RO in Chicago, Illinois.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In March 2013, following a December 2012 statement accepted as the Veteran's Substantive Appeal, he requested a personal hearing to discuss the apportionment claim.  In April 2015, VA acknowledged the Veteran's request for a hearing, but asked that the Veteran be sent a letter requesting clarification as to whether the Veteran wanted a hearing before a Decision Review Officer (DRO) or Veterans Law Judge (VLJ).  If no response was received from the Veteran within 30 days, VA would consider his request to be for a Travel Board hearing.  There was no response by the Veteran to an October 2015 VA letter seeking clarification on his hearing request.  

Subsequently, the record reflects multiple additional requests for a Board hearing by the Veteran (October 2016 VA Form 646, December 2016 statement and March 2017 Appellant's Brief).  A March 2017 VA certification form noted that the Veteran had requested a Board hearing which had not been held.  In June 2017, the Veteran, through his representative, filed a motion to remand his case to schedule a videoconference hearing before the Board.  There is no indication that the RO has made any attempts to schedule the Veteran's hearing, and he has not withdrawn his request.  Therefore, a remand is required to schedule the Veteran's hearing and to notify him of the date, time, and location of the hearing at the current address of record.  The RO should also seek clarification from the Veteran as to the appropriate location for the hearing, as the Veteran has previously indicated in a December 2016 statement that he wished for a hearing in St. Louis, Missouri where he currently resided.  

If a party to a contested claim requests a hearing, the other contesting claimant and representative, if any, will be notified and afforded an opportunity to be present. 38 C.F.R. § 20.713 (a) (2016).  Specific rules are provided for conduct of the hearing itself, to afford both parties an opportunity to be heard.  The Board notes that the Veteran's former spouse, L.V. must be notified of such hearing in accordance with 38 C.F.R. § 20.713 .

Accordingly, the case is REMANDED for the following action:

Schedule a videoconference hearing for the Veteran and his former spouse, L.V., following all appropriate steps, including those dealing with apportionment claims, and provide notice to the parties in accordance with 38 C.F.R. § 20.713.   

After the hearing is conducted, or in the event the Veteran withdraws his hearing request or fails to report for the hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




